

CHIEF TECHNOLOGY OFFICER SERVICES AGREEMENT


CHIEF TECHNOLOGY OFFICER SERVICES AGREEMENT, dated this 10th day of July, 2008
(this “Agreement”), by and between 4C Controls Inc., (the “Company”), and
Riccardo Maggiora (the “Executive”).


WHEREAS, the Company desires to engage the Executive to serve the Company as the
Chief Technology Officer and the Executive desires to serve as the Chief
Technology Officer of the Company;


NOW THEREFORE, in consideration of the premises and the mutual agreements made
herein, the Company and the Executive agree as follows:


1. Services; Duties. The Company hereby engages the Executive to serve as Chief
Technology Officer of the Company. The Executive shall serve the Company in such
capacity for the “Services Period” as defined in Section 2. The Executive agrees
that during the term of his services hereunder, he shall give his best effort,
skill and abilities to promote the business and interests of the Company and its
subsidiaries and affiliates as requested by the Board of Directors of the
Company or a committee of the Board of Directors to which the Board of Directors
has duly delegated authority thereof (the “Board”). The Executive shall devote
such time to the services in the capacity of Chief Technology Officer as the
Executive shall deem reasonably necessary. The Company acknowledges that
Executive serves as an Assistant Professor at Politechnico di Torino and shall
continue such service, therefore the Company agrees that the services of
Executive shall be rendered on a part-time basis.


2. Services Period. This Agreement shall have an initial term of three (3) years
to be effective commencing as of the date hereof and ending on the third
anniversary of thereof (the “Services Period”). The Company or the Executive may
terminate this Agreement, with or without cause, upon ten (10) days notice to
the other party.


3. Compensation.


(a) Shares. In consideration for services rendered to the Company, the Executive
shall be paid a one time grant of one million shares of Company common stock par
value $0.00001 per share (the “Shares”). The officers of the Company shall order
delivery of the Shares from the Company’s transfer agent as of the date of
execution hereof and all such shares as and when issued shall be duly
authorized, validly issued, non-assessable and unrestricted except to the extent
provided herein and subject to any and all applicable laws, rules and
regulations pertaining to the transfer of such Shares. All such Shares shall be
deemed to be fully paid as of the date of issuance notwithstanding the Term of
this Agreement. The Shares shall be delivered to Executive within ten (10) days
of the date of execution of this Agreement. The Executive may sell or transfer
the Shares at any time after an initial one-year holding period so long as (1)
any such sale is made pursuant to an applicable exemption from registration
under the U.S. Securities Act of 1933, as amended (the “Securities Act”), such
as Rule 144 if available, or pursuant to a registration statement which has been
declared effective by the U. S. Securities & Exchange Commission and (2) such
sale is made in accordance with the Company’s Policy Against Insider Trading.


--------------------------------------------------------------------------------



Services Agreement


--------------------------------------------------------------------------------



(b) Expense Reimbursement. The Executive shall be entitled to reimbursement of
reasonable pre-approved out-of-pocket expenses incurred in connection with
travel and matters related to the Company's business and affairs if requests
thereto are made and written approval is granted by the Chief Financial Officer
of the Company in advance of incurring such expenses, in each case as further in
accordance with Company policy as in effect from time to time.


(c) Place of Services. The parties agree that the principal place of services to
be rendered to the Company by Executive shall be in Italy and all compensation
shall be paid to Executive in such jurisdiction.


4. Trade Secrets. The Executive agrees that it is in the Company's legitimate
business interest to restrict Executive’s disclosure or use of Trade Secrets and
Confidential Information relating to the Company or its affiliates as provided
herein, and Executive agrees not to disclose or use the Trade Secrets and/or
Confidential Information relating to the Company or its affiliates for any
purpose other than in connection with Executive’s performance of his duties to
the Company or its affiliates. For purposes of this Agreement, “Trade Secrets”
shall mean all confidential and proprietary information belonging to, or
licensed for use by, the Company (including prospective client lists, ideas,
formulas, compositions, inventions (whether patentable or unpatentable and
whether or not reduced to practice), know-how, manufacturing and production
processes and techniques, research and development information, drawings,
specifications, designs, plans, proposals, technical data, copyrightable works,
financial and marketing plans and customer and supplier lists and
information). For purposes of this Agreement, “Confidential Information” shall
mean all information belonging to, used by, or which is in the possession of the
Company and relating to the Company’s business or assets specifically including,
but not limited to, information relating to the Company’s products, services,
strategies, pricing, customers, representatives, suppliers, distributors,
technology, finances, employee compensation, computer software and hardware,
inventions, algorithms, developments, in each case to the extent that such
information is not required to be disclosed by applicable law or compelled to be
disclosed by any governmental authority. Notwithstanding the foregoing, the
terms “Trade Secrets” and “Confidential Information” do not include information
that (i) is or becomes generally available to or known by the public (other than
as a result of a disclosure by the Executive), provided, that the source of such
information is not known by the Executive to be bound by a confidentiality
agreement with the Company; or (ii) is independently developed by the Executive
without violating this Agreement.
 
5. Return of Documents and Property. Upon the expiration or termination of the
Executive's services to the Company, or at any time upon the request of the
Company, the Executive (or his heirs or personal representatives) shall deliver
to the Company (a) all documents and materials (including, without limitation,
computer files) containing Trade Secrets and Confidential Information relating
to the business and affairs of the Company or its affiliates, and (b) all
documents, materials, equipment and other property (including, without
limitation, computer files, computer programs, computer operating systems,
computers, printers, scanners, pagers, telephones, credit cards and ID cards)
belonging to the Company or its affiliates, which in either case are in the
possession or under the control of the Executive (or his heirs or personal
representatives).

2

--------------------------------------------------------------------------------




Services Agreement


--------------------------------------------------------------------------------

 
6. Discoveries and Works. All Discoveries and Works made or conceived by the
Executive while working on Company matters which are not subject to intellectual
property interests of any third parties, that relate to the Company's present or
anticipated activities, or are used or useable by the Company, shall be governed
by that certain License Agreement between the Company and Executive entered into
as of even date herewith. For the purposes of this Section 6, (including the
definition of “Discoveries and Works”) the term “Company” shall include the
Company and its affiliates. The term “Discoveries and Works” includes, by way of
example but without limitation, Trade Secrets and other Confidential
Information, patents and patent applications, service marks, and service mark
registrations and applications, trade names, copyrights and copyright
registrations and applications.


7. No Conflicts. The Executive has represented and hereby represents to the
Company and its affiliates that the execution, delivery and performance by the
Executive of this Agreement do not conflict with or result in a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default under any contract, agreement or understanding, whether oral or written,
to which the Executive is a party or of which the Executive is or should be
aware and that there are no restrictions, covenants, agreements or limitations
on his right or ability to enter into and perform the terms of this Agreement,
and agrees to indemnify and save the Company and its affiliates harmless from
any liability, cost or expense, including attorney’s fees, based upon or arising
out of any such restrictions, covenants, agreements, or limitations that may be
found to exist. For purposes of this Agreement, “affiliate” shall include any
subsidiary or strategic alliance partner in the case of the Company, and any
person or entity directly or indirectly controlled by or controlling the
Company.


8. Non-competition. Except as authorized by the Board of Directors, during the
Executive’s services to the Company, Executive will not (except as an officer,
director, stockholder, employee, agent or consultant of the Company or any
subsidiary or affiliate thereof) either directly or indirectly, whether or not
for consideration, (i) in any way, directly or indirectly, solicit, divert, or
take away the business of any person who is or was a customer of the Company, or
in any manner influence such person to cease doing business in part or in whole
with Company; (ii) engage in a Competing Business; (iii) except for investments
or ownership in public entities, mutual funds and similar investments, none of
which constitute more than 5% of the ownership or control of such entities, own,
operate, control, finance, manage, advise, be employed by or engaged by, perform
any services for, invest or otherwise become associated in any capacity with any
person engaged in a Competing Business in the United States; or (iv) engage in
any practice the purpose or effect of which is to intentionally evade the
provisions of this covenant. For purposes of this section, “Competing Business”
means any company or business which is engaged directly or indirectly in any
business carried on or planned to be carried on by the Company or any of its
subsidiaries or affiliates.

3

--------------------------------------------------------------------------------



Services Agreement


--------------------------------------------------------------------------------

 
9. Non-Solicitation. During the period of Executive’s services to the Company
(the “Restricted Period”), the Executive, directly or indirectly, whether for
his account or for the account of any other individual or entity, shall not
solicit or canvas the trade, business or patronage of, or sell to, any
individuals or entities that were either customers of the Company during the
time the Executive provided services to the Company, or prospective customers
with respect to whom a sales effort, presentation or proposal was made by the
Company or its affiliates, during the one year period prior to the termination
of the Executive’s services. The Executive further agrees that during the
Restricted Period, he shall not, directly or indirectly, (i) solicit, induce,
enter into any agreement with, or attempt to influence any individual who was an
employee or consultant of the Company at any time during the time the Executive
provided services to the Company, to terminate his or her services to the
Company or to become employed by the Executive or any individual or entity by
which the Executive is employed or (ii) interfere in any other way with the
employment, or other relationship, of any employee or consultant of the Company
or its affiliates.


10. Enforcement. The Executive agrees that any breach of the provisions of this
Agreement would cause substantial and irreparable harm, not readily
ascertainable or compensable in terms of money, to the Company for which
remedies at law would be inadequate and that, in addition to any other remedy to
which the Company may be entitled at law or in equity, the Company shall be
entitled to temporary, preliminary and other injunctive relief in the event the
Executive violates or threatens to violate the provisions of this Agreement, as
well as damages, including, without limitation consequential damages, and an
equitable accounting of all earnings, profits and benefits arising from such
violation, in each case without the need to post any security or bond. Nothing
herein contained shall be construed as prohibiting the Company from pursuing, in
addition, any other remedies available to the Company for such breach or
threatened breach. A waiver by the Company of any breach of any provision hereof
shall not operate or be construed as a waiver of a breach of any other provision
of this Agreement or of any subsequent breach by the Executive.


11. Determinations by the Company. All determinations and calculations with
respect to this Agreement shall be made by the Board or any committee thereof to
which the Board has delegated such authority, in good faith in accordance with
applicable law, the certificate of incorporation and by-laws of the Company, in
its sole discretion, and shall be final, conclusive and binding on all persons,
including the Executive and the personal representative of his estate.


12. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon (i) the Company, its successors and assigns, and any
company with which the Company may merge or consolidate or to which the Company
may sell substantially all of its assets, and (ii) Executive and his executors,
administrators, heirs and legal representatives. Since the Executive’s services
are personal and unique in nature, the Executive may not transfer, sell or
otherwise assign his rights, obligations or benefits under this Agreement.


13. Notices. Any notice required or permitted under this Agreement shall be
deemed to have been effectively made or given if in writing and personally
delivered, or sent properly addressed in a sealed envelope postage prepaid by
certified or registered mail, or delivered by a reputable overnight delivery
service. Unless otherwise changed by notice, notice shall be properly addressed
to the Executive if addressed to the address of record then on file with the
Company; and if to the Company as properly addressed to the Company’s corporate
registered office.

4

--------------------------------------------------------------------------------



Services Agreement


--------------------------------------------------------------------------------

 
14. Severability. It is expressly understood and agreed that although the
Company and the Executive consider the restrictions contained in this Agreement
to be reasonable and necessary for the purpose of preserving the goodwill,
proprietary rights and going concern value of the Company, if a final
determination is made by arbitration or any court having jurisdiction that any
provision contained in this Agreement is invalid, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such other extent as such arbitral body
or court may determine or indicate to be reasonable. Alternatively, if the
arbitrable body or court finds that any provision or restriction contained in
this Agreement or any remedy provided herein is unenforceable, and such
restriction or remedy cannot be amended so as to make it enforceable, such
finding shall not affect the enforceability of any of the other restrictions
contained therein or the availability of any other remedy. The provisions of
this Agreement shall in no respect limit or otherwise affect the Executive's
obligations under any other agreements with the Company.


15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


16. Effects of Termination. Notwithstanding anything to the contrary contained
herein, if this Agreement is terminated or expires by its terms, the provisions
of Sections 4-6 and 9-19 of this Agreement shall survive and continue in full
force and effect. Notwithstanding termination of this Agreement, the parties
shall retain any and all rights and remedies of recourse for any breach of this
Agreement which occurred during the Term of this Agreement, including any breach
of Section 8.


17. Arbitration. All disputes and controversies arising out of or relating to
this Agreement shall be finally settled and binding under the Rules of
International Commercial Dispute Resolution of the American Arbitration
Association (“ICDR”). The place of arbitration shall be New York. The
Arbitration shall be conducted in English by three (3) arbitrators appointed in
accordance with the ICDR rules. Any award, verdict or settlement issued under
such arbitration may be entered by any party for order of enforcement by any
court of competent jurisdiction. The arbitrator shall have no power to take
interim measures he or she deems necessary, including injunctive relief and
measures for the protection or conservation of property.



 
18.
U.S. Securities Laws Compliance - Regulation S Representations.



(a) The Executive understands and acknowledges that the Shares have not been
registered under the Securities Act and are being offered in reliance upon the
exemptions provided in Regulation S of the Securities Act and the Rules and
Regulations promulgated thereunder. Accordingly, the Shares may not be offered
or sold in the U.S. or to U.S. persons (as such term is used in Regulation S)
unless the securities are registered under the Securities Act, or an exemption
for the regulation requirements is available. Furthermore, hedging transactions
involving the Shares may not be conducted unless in compliance with the
Securities Act.

5

--------------------------------------------------------------------------------



Services Agreement


--------------------------------------------------------------------------------

 
(b) The Executive acknowledges and agrees that the Company shall, and shall
instruct its transfer agent to, refuse to register any transfer of the Common
Stock issued hereunder, which are not made in accordance with the provisions of
Regulation S, pursuant to registration under the Securities Act or pursuant to
an available exemption from registration.


(c) "Restricted Shares" means (a) the Shares and (b) any other shares of capital
stock of the Company issued in respect of such shares (as a result of stock
splits, stock dividends, reclassifications, recapitalizations or similar
events); provided, however, that shares of Common Stock which are Restricted
Shares shall cease to be Restricted Shares (x) upon any sale pursuant to a
registration statement under the Securities Act, Section 4(1) of the Securities
Act or Rule 144 under the Securities Act or (y) at such time as they become
eligible for sale under Rule 144(k) under the Securities Act.


(d) Restricted Shares shall not be sold or transferred unless either (i) they
first shall have been registered under the Securities Act, or (ii) such sale or
transfer is exempt from the registration requirements of the Securities Act.


(e) Each certificate representing the Shares upon issuance to the Executive
shall bear a legend substantially in the following form:


THE SECURITY OR SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD TO ANY PERSON EXCEPT AS
SET FORTH IN THE FOLLOWING SENTENCE. THE HOLDER HEREOF AGREES THAT: (1) IT WILL
NOT RESELL OR OTHERWISE TRANSFER THE SHARES EVIDENCED HEREBY EXCEPT (A) IN AN
OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S OR (B)
PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR ANOTHER THEN AVAILABLE EXEMPTION UNDER THE
SECURITIES ACT AND STATE SECURITIES LAWS OR, (C) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS, OR
(D) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH
TRANSFER); (2) PRIOR TO ANY SUCH TRANSFER, IT WILL FURNISH TO THE TRANSFER AGENT
FOR THE COMMON STOCK SUCH CERTIFICATIONS, LEGAL OPINIONS, OR OTHER INFORMATION
AS TRANSFER AGENT MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING
MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR STATE SECURITIES LAWS; AND
(3) IT WILL DELIVER TO EACH PERSON TO WHOM THE COMMON STOCK EVIDENCED HEREBY IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. FURTHERMORE,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES EVIDENCED HEREBY MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

6

--------------------------------------------------------------------------------



Services Agreement


--------------------------------------------------------------------------------

 
The foregoing legend shall be removed from the certificates representing any
Restricted Shares, at the request of the holder thereof, at such time as they
become eligible for resale under Regulation S or pursuant to Rule 144 under the
Securities Act.


(f) The Executive makes the following special representations and warranties to
the Company contained herein with the express intent that the same may be relied
upon by the Company for purposes of determining the compliance with Regulation S
promulgated under the Securities Act:


First,
The Executive did not receive the offer for the Shares (the “Offer”), nor was
he, she or it solicited to purchase the Shares, in the United States; that this
Agreement has not been executed or delivered by the Executive in the United
States, and neither the Executive nor any person acting on behalf of the
Executive has engaged, directly or indirectly, in any negotiations with respect
to the Offer or this Agreement in the United States;



Second,
The Executive is not a U.S. person (i.e., (i) not an individual resident in the
U.S.; (ii) a partnership or corporation organized or incorporated in the United
States; (iii) an estate of which any executor or administrator is a U.S. person;
(iv) a trust of which any trustee is a U.S. person; (v) a dealer holding an
account for a customer; (vi) an agency or branch of a foreign entity located in
the U.S.; or (vii) a partnership or corporation (A) organized or incorporated
under the Laws of any foreign jurisdiction and (B) formed by a U.S. person
principally for the purpose of investing in securities not registered under the
Securities Act and is not acquiring the Shares for the account or benefit of a
U.S. person;



Third,
The Executive is not purchasing the Shares as a result of or subsequent to (i)
any advertisement, article, notice or other communication published in any
newspaper, magazine or other publication or broadcast over television or radio
in the U.S.; (ii) any promotional seminar or meeting in the U.S., or (iii) any
solicitation by a person not previously known to him or it in connection with
investments in securities generally; and



Fourth,
The Executive expressly acknowledges that the Shares have not been registered
under the Securities Act or under any U.S. state securities’ laws and that the
Executive expressly agrees to transfer his, her or its Shares in the U.S. or to,
or for the account or benefit of, U.S. persons only if (i) the Shares are duly
registered under the Securities Act and all applicable state securities Laws; or
(ii) there is an exemption from registration under the Securities Act, including
any exemption from the registration requirements of the Securities Act which may
be available pursuant to Rule 903 or Rule 904 under Regulation S promulgated
under the Securities Act, and all applicable state securities Laws; that prior
to any such transfer the Company may require, as a condition affecting a
transfer of the Shares, an opinion of counsel in form and substance satisfactory
to the Company as to the registration or exemption therefrom under the
Securities Act and applicable state securities Laws; that the Company is under
no obligation to register the Shares under the Securities Act or any applicable
state securities Laws on its or his or her behalf or to assist it or him or her
in complying with any exemption from such registration;


7

--------------------------------------------------------------------------------



Services Agreement


--------------------------------------------------------------------------------

 
Fifth,
Except as distributed by Executive in accordance with the requirements and
provisions of Rule 903 of Regulation S (e.g., the Shares may be allocated and
distributed to Executive’s managed accounts so long as such distribution is made
by Executive in the manner specified by Rule 903), the Shares will be acquired
solely for the account of the Executive, for investment purposes only, and not
with a view to, or for sale in connection with, any distribution thereof and
with no present intention of distributing or reselling any part of the Shares.



Sixth,
The Executive agrees not to sell, pledge, transfer, dispose of, or otherwise
deal with or engage in hedging transactions involving, his or her Shares or any
portion thereof except as otherwise permitted herein, unless and until counsel
for the Company shall have determined that the intended disposition or action is
permissible and does not violate the Securities Act or any applicable state
securities Laws, or the rules and regulations thereunder.



Seventh,
The Executive jurisdiction of principal place of business and corporate
domicile, as set forth on the signature page hereto with respect to notices
under this Agreement, is true and correct.



Eighth,
The Executive hereby states that he/she is acquainted with the requirements of
Section 13(d) of the Exchange Act and the rules and regulations issued
thereunder. The Executive understands that, as a result of its acquisition of
Shares, and in order to comply with Section 13(d) and the rules and regulations
issued thereunder, Executive may be required to file a Schedule 13D and hereby
agrees to make such filing if so required.


8

--------------------------------------------------------------------------------



Services Agreement


--------------------------------------------------------------------------------

 
19. Miscellaneous. This Agreement constitutes the entire agreement, and
supersedes all prior agreements, of the parties hereto relating to the subject
matter hereof, and there are no written or oral terms or representations made by
either party other than those contained herein. Any and all taxes applicable to
the compensation granted to the Executive hereunder shall be at the sole cost
and charge of the Executive and the Executive shall indemnify and hold harmless
the Company with respect to any and all taxes due and payable by Executive in
such regard. This Agreement cannot be modified, altered or amended except by a
writing signed by both parties. No waiver by either party of any provision or
condition of this Agreement at any time shall be deemed a waiver of such
provision or condition at any prior or subsequent time or of any other provision
or condition at the same or any prior or subsequent time.




[Signature Page Follows]

9

--------------------------------------------------------------------------------



Services Agreement


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
/s/ Riccardo Maggiora
 
Name: Riccardo Maggiora
 
 
 
 
 
 
 
 
 
 
THE COMPANY: 4C CONTROLS INC.
 
 
By:
   [sig.jpg]
 
 
Name: Barbara S. Salz
 
 
Title: Corporate Secretary
 



10

--------------------------------------------------------------------------------

